Citation Nr: 9919164	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disorder of the hips 
on a secondary basis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to January 1969.  He served active duty for training with the 
U.S. Army Reserves from January 1981 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for a hip 
condition and to reopen the claim for service connection of a 
back condition.  By a February 1998 rating decision, the RO 
found that the veteran had submitted new and material 
evidence to reopen his claim for service connection of a low 
back condition; but denied service connection.  In a March 
1998 rating decision, service connection was granted for low 
back strain with degenerative changes and assigned a 10 
percent disability rating, effective March 23, 1995.  The 
record does not contain a notice of disagreement as to the 
rating or the effective date assigned, and thus, such matters 
are not in appellate status at this time.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  

The veteran's representative in the June 1999 informal 
hearing presentation raised the issue of service connection 
for bilateral hip disabilities as secondary to service-
connected bilateral knee disabilities.  Therefore, the claim 
before the Board is re-characterized as service connection 
for a bilateral hip disorder on a secondary basis.  

The most recent VA treatment records appear to reflect 
additional manifestations of the service-connected back 
disability.  Where review of all documents and any oral 
testimony reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue of the claimant's entitlement to such a benefit, or if 
appropriate, to return the issue to the RO for development 
and adjudication of the issue.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  As that issue has not been developed for 
appellate review and is not inextricably intertwined with the 
issue on appeal, the Board refers the issue of an increased 
rating for the service-connected back disability the RO for 
appropriate action.  Holland v. Brown, 6 Vet. App. 443, 446 
(1994).  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  

2. Competent medical evidence does not establish that the 
veteran's current disorder of the hips is related to his 
period of active duty for training or a disability that 
was aggravated by the service-connected disabilities.


CONCLUSION OF LAW

The claim of entitlement to service connection for a disorder 
of the hips on a secondary basis is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that service connection is in 
effect for Pellegrini-Stieda syndrome of the right knee, 
overuse syndrome of the left knee, and low back strain with 
degenerative changes.  

In essence, the veteran contends that he incurred a hip 
disability in 1981 while on active duty for training.  In the 
alternative, he contends that his hip disability is related 
to his service-connected back and knee disabilities.  

In September 1995, the RO requested that the veteran submit 
evidence of medical treatment for his hip condition since 
January 1981.  At the May 1997 personal hearing, the veteran 
testified that he had re-injured his back, had filed a 
worker's compensation claim, and had received treatment for 
his back complaints from private doctors and chiropractors 
for a while, but was now receiving treatment from the VA.  
The hearing officer informed the veteran to submit any 
additional medical evidence obtained in support of his claim.  
The veteran submitted proof of his active duty training 
status.  As of this date, the record on appeal does not 
reflect medical records from any private physicians or 
chiropractors.  Therefore, the Board will decide the claim 
based on the evidence now of record.  38 C.F.R. § 3.159 
(1998).  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(a) (1998).  An 
allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (Expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well-grounded.  Id.

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  When service connection is granted for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (1998).

Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for an increment in severity of the nonservice-
connected disability attributable to service-connected 
disability.  The term "disability" refers to impairment of 
earning capacity, in that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service department records reflect that the veteran was in 
active duty training status at Fort Drum in January 1981.  A 
service medical record entry dated in January 1981 reflects 
that the veteran complained of pain in the arm, shoulder, and 
back due to a fall on the ice.  An individual sick slip dated 
in January 1981 reflects "back and arm" with a disposition to 
duty.  A February 1981 x-ray of the back reflects that the 
sacroiliac joints and pelvis were unremarkable.  A February 
1991 report of medical history completed for reserve duty 
together with the report of medical examination reflects that 
the spine, other musculoskeletal, and lower extremities were 
evaluated as normal.  

The claims file includes VA outpatient treatment reports 
dated between September 1969 through October 1997.  In 
pertinent part, the records reflect ongoing treatment and 
evaluation of the service-connected back and knees.  

A March 1993 VA examination report reflects that there was 
tenderness of the left buttock and the left sciatic nerve, 
but straight leg raising was possible at 45 degrees right and 
left.  As regards the hips, a x-ray report reflects "[o]f 
incidental note, there is some inhomogeneity of the bony 
architecture of the right femoral head of indeterminate 
etiology."  Views of the right hip were suggested.  

A x-ray report of the right hip dated in February 1995 
reflects no evidence of acute fracture or subluxation.  A 
mixed sclerotic and lytic process was seen in the right 
femoral head, consistent with avascular necrosis of the right 
femoral head.  There was no collapse of the femoral head as 
yet.  The impression was no evidence of acute fracture or 
dislocation in either hip, and an incidental finding of 
changes consistent with avascular necrosis of the right 
femoral head.  

A December 1996 VA examination reflects that the veteran has 
difficulty doing frequent squatting and rising and even the 
prolonged standing and walking required for his job as a 
janitor at the VA Medical Center.  As regards the hips, the 
examination report is silent.

An April 1997 VA outpatient treatment report reflects pain in 
the left hip to lateral thigh to bottom of his heel.  A May 
1997 entry reflects pain in the right hip.  A June 1997 entry 
reflects L5-S1 radiculopathy improving with relapsing 
episodes.  A July 1997 entry reflects sacroiliac joint 
syndrome.  

Testimony from the personal hearing held in May 1997 reflects 
that the veteran injured his back and hip while on active 
duty for training status in January 1981.  He experiences 
very sharp pain at times, in addition to the pain that 
"goes" with a back injury.  The pain affects his right side 
mostly.  When his back hurts, he gets pain down the side of 
his leg that is separate and distinct from his hip pain.  He 
described the pain as sharp in the hip joint, the bone.  He 
believes the hip pain is caused by aggravation of his job and 
different movements.  He injured his back again in 1983 and 
filed a worker's compensation claim.  Since 1983, he has 
received treatment from private physicians and chiropractors.  
He works as a housekeeper for the VA.  Bending, climbing 
stairs, sweeping, mopping, and stretching aggravate the hip 
pain or make it worse.  The medical treatment he receives is 
primarily for his back disability.  The medication that he 
takes for the back, helps his hip.  The hearing officer noted 
on the record that the last VA examination (December 1996) 
did not find a chronic hip disability.  

There is no evidence of a hip injury in the service medical 
records.  Therefore, the veteran, in this case, cannot 
establish entitlement to service connection on a direct 
basis, as the record overall does not show the veteran's 
current bilateral hip disability had its onset during service 
or may be presumed to have been incurred in service.  In the 
alternative, it appears that the veteran is arguing that his 
service-connected back and knee disabilities have caused 
additional strain and disability on his hips.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Lay statements as to 
medical diagnosis or causation are not competent to well-
ground a claim).  

The clinical evidence shows that the veteran's nonservice-
connected right hip disability is characterized by avascular 
necrosis and that the left hip is painful.  The question of 
whether the veteran's fall may have caused the current 
bilateral hip disabilities requires competent medical 
evidence to that effect.  Reiber v. Brown, 7 Vet. App. 513, 
516 (1995).  Likewise, competent medical evidence must tend 
to indicate or make possible a relationship between the 
current service-connected disabilities and the nonservice-
connected bilateral hip disabilities to include aggravation.  
Thus, in accordance with Allen v. Brown, 7 Vet. App. 439, 
service connection is not warranted for the bilateral hip 
disabilities. 

The Board observes that the veteran seeks to apply the 
provisions of 38 C.F.R. § 4.58 (1998), to well-ground his 
claim.  That particular provision is not applicable in that 
the veteran has neither an amputation nor leg shortening as 
documented by the medical evidence.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  As the 
veteran's claim is not well-grounded, there is no duty to 
assist, which includes a VA examination.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.326 (1998).  Further, the veteran's burden to 
submit evidence sufficient to establish a well-grounded claim 
is the veteran's alone and is not relieved by the benefit of 
the doubt provision.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  The 
Board finds the claim is not plausible and must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection for a bilateral hip 
disability on a secondary basis.  Graves v. Brown, 8 Vet. 
App. 522, 524 (1996); Robinette, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Service connection for a disorder of the hips is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

